Citation Nr: 9926707	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-08 872	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a left testicular 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel






INTRODUCTION

The veteran had active military service from March 1968 to 
December 1971 and from August 1972 to November 1978.  The 
veteran's service awards included that of the Purple Heart 
Medal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1996 decision of the RO.  

The Board remanded the case for additional development in 
November 1998.  



FINDING OF FACT

The veteran's currently demonstrated disability manifested by 
surgical absence of the left testicle is shown to likely have 
been caused by infection which had its clinical onset during 
his period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by absence of the left 
testicle is due to disease which was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303(1998).  






REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the veteran's service medical records 
shows that, in March 1968, the entrance examination reported 
his genitourinary system as being clinically normal.  In July 
1976, the veteran was reported to have twice had venereal 
disease and to have had sensitivity or allergy to penicillin.  
In December 1976, the veteran was reported to have had an 
acute onset of left testicular pain.  He was reported to have 
a left testicular mass and tenderness in the epididymis area.  
In January 1977, the veteran complained of enlarged testicles 
and was assessed with orchitis of the left scrotum.  In 
February 1977, the veteran was reported to have had a history 
of an atrophic left testicle and was diagnosed with 
epididymitis.  On examinations in October 1977 and October 
1978, the veteran's genitourinary system was reported to be 
clinically normal.

In June 1982, the veteran complained of a one-week history of 
urethral discharge and a one-day history of soreness and 
tenderness of the left testicle.  The diagnosis was left 
epididymitis.  He was treated for urethritis in August and 
October 1982.  In April 1984, the veteran was diagnosed with 
atrophy of the left testicle.  

On VA examination in April 1990, the veteran was reported to 
be absent left orchid secondary to atrophy.  He was 
diagnosed, in part, with residual epididymitis with left 
orchiectomy and residual venereal disease with sterility.  

An October 1991 VA examination reported that the veteran had 
his left testicle removed in service for questionable atrophy 
and/or chronic epididymitis.  He was reported to have had 
epididymitis and subsequent atrophy in 1969.  The veteran was 
diagnosed with absence of the left testicle and compensatory 
hypertrophy of the right testicle.  

On VA examination in October 1993, the veteran was reported 
to have had his left testicle surgically removed in 1970 when 
he was in Vietnam.  The veteran indicated that this was 
secondary to venereal disease.  He was diagnosed with a 
surgically removed left testicle.  

In August 1995, a VA outpatient treatment record reported 
that the veteran had indicated that he had had normal 
testicle size, bilaterally when he entered military service.  
He indicated that he had had venereal disease and now had 
absence of his left testicle.  He was reported to have had a 
left orchiectomy for infection in Vietnam and was diagnosed 
with absence of the left testicle with questionable etiology.  

In August 1996, a VA outpatient treatment record reported 
that the veteran had had his left testicle removed in Vietnam 
for infection.  He was diagnosed with surgical absence of the 
left testicle.  

A urological examination was conducted in July 1999.  The 
veteran stated that he had a severe case of urethritis while 
in service in Vietnam and was treated with antibiotics.  He 
stated that he subsequently developed a chronic infection of 
the left testicle which required an orchidectomy in 1979.  
The examiner stated that it was his opinion that the veteran 
had significant urethritis and epididymoorchitis contracted 
in Vietnam which ultimately required a left orchidectomy.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime or peacetime service that is not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110, 1131.

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the record is clear in showing that the 
veteran was treated for left testicular orchitis and was 
reported as having atrophy of the left testicle  during 
service.  The examiner who conducted the July 1999 VA 
examination opined that the veteran's urethritis and 
epididymoorchitis contracted in service had led the 
performance of the left orchidectomy.  Therefore, the Board 
finds that service connection for the currently demonstrated 
disability manifested by absence of the left testicle is 
warranted.  



ORDER

Service connection for disability manifested by absence of 
the left testicle is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

